DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges the amendments to the claims received on 3/9/2021 have been entered, and that no new matter has been added.
Response to Arguments
Argument 1: Applicant argues on page 13-16 in the filing on 3/9/2021 that the cited prior art does not teach “maintaining continuity of… a first derivative of the output property when transitioning from the first behavior model to the second behavior model.”
Argument 2: Applicant argues on page 15 that the cited prior art discloses a smoothly increasing scrolling speed, however the “smoothness is during the hold portion of a single ‘swipe and hold’ gesture as opposed to… after ‘a liftoff input,’ in response to a new input… subsequent to the liftoff input.”

Response to Argument 1:
Response to Argument 2: Argument 2 is moot in view of new grounds of rejection.  The scope of the amendment has changed, however the prior art has been maintained.  Respectfully, Ording and Coenen teach multiple gestures.  Ording teaches “user may swipe one or more of his or her fingers along the touch-sensitive display two or more times [Ording 0159].”  Coenen teaches “Additionally or alternatively, the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession [Coenen 0064].”  These multiple gestures include at least a second gesture.  A second gesture is a new gesture input.  And a second gesture will have occurred after liftoff of a first gesture.  See rejection below for more details.  
This meets the claim limitations as currently claimed, and Applicant's Arguments 1 and 2 filed on 3/9/2021 are moot in view of new grounds of rejection.  Applicant’s remaining statements regarding the remaining independent and dependent claims are moot for the reasons stated above.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-8, 12-17, 19-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ording, Patent Application Publication number US 20090073194 A1, (hereinafter “Ording”), in view of Coenen et al., British Patent Number GB2552431A, (hereinafter “Coenen”), cited previously on form 892 dated 11/12/2020.
Claim 1:  Ording teaches “A method (i.e. method [Ording 0174]), comprising: 
at an electronic device with one or more output devices (i.e. touch-sensitive display [Ording 0130]) and one or more input devices (i.e. touch-sensitive display [Ording 0130]) (i.e. the device detects contact with the touch-sensitive display [Ording 0130]): 
(i.e. a GUI with one or more windows that display only a portion of a list of items [Ording 0157]), wherein the user interface includes an output property that represents a first type of output corresponding to the user interface (i.e. a list of items [Ording 0157]); 
detecting, via the one or more input devices, a user input including a first input, comprising a first touch input (i.e. in response to detecting a movement of an object on or near the touch-sensitive display [Ording 0157]), that is associated with modifying the first type of output (i.e. the list may be scrolled [Ording 0157]) via a first behavior model (i.e. the scrolling and acceleration of the scrolling… may be in accordance with a simulation of a physical device having friction [Ording 0157]); 
in response to detecting liftoff of the first touch input (i.e. sweep… and optionally, break the point of contact with the display, i.e., move the one or more fingers away from the display [Ording 0158]): 
changing the output property over time (i.e. the list may be scrolled [Ording 0157]) based on the first behavior model (i.e. the scrolling and acceleration of the scrolling… may be in accordance with a simulation of a physical device having friction [Ording 0157]); and 
updating the presentation of the user interface via the one or more output devices based on the changes in the output property (i.e. the list may be scrolled [Ording 0157] note: one skilled in the arts understands that when a list is scrolled, the presentation of the list in the UI is updated with the scrolling action) that occur based on the first behavior model (i.e. the scrolling and acceleration of the scrolling… may be in accordance with a simulation of a physical device having friction [Ording 0157]); 
while updating the presentation of the user interface via the one or more output devices based on the changes in the output property that occur based on the first behavior model, detecting a (i.e. scrolling through the list of items… may be further accelerated in response to detection of a second movement of an object on or near the touch-sensitive display [Ording 0159]) that includes touch down of a subsequent touch input (i.e. in response to detection of a second movement of an object on or near the touch-sensitive display, such as a second sweeping motion [Ording 0159] note: a second sweeping motion includes a touchdown of a finger on the display); and 
in response to detecting the change to the user input that includes touch down of a subsequent touch input (i.e. in response to detection of a second movement of an object on or near the touch-sensitive display, such as a second sweeping motion… For example, the user may swipe one or more of his or her fingers along the touch-sensitive display two or more times [Ording 0159] note: a second sweeping motion includes a touchdown of a finger on the display): 
while the subsequent touch input is detected (i.e. a second sweeping motion [Ording 0159]), changing the output property over time (i.e. may be further accelerated [Ording 0159] note: acceleration changes a position of scrolling over time) based on a second behavior model that is different from the first behavior model (i.e. may be further accelerated [Ording 0159] note: this indicates that this “further” acceleration is greater than the first acceleration, which is a different behavior, which is a different behavior model),… by using in the second behavior model a value of the output property that was determined based on the first behavior model (i.e. may be further accelerated [Ording 0159] note: when a position is further accelerated, its rate of rate of change is increasing.  In other words, the velocity increases at a faster rate.  If at a certain point, a first velocity changes to a second velocity by increasing at a faster rate, a starting position of a second behavior model will more quickly (and gradually) increase.  An ending position of the first behavior model and a starting position of the second behavior model is the same, or in other words, using in the second behavior model, a value of the output property that was determined based on the first behavior model) and a first derivative of the value of the output property that was determined based on the first behavior model, wherein the first derivative is a first derivative of the value of the output property with respect to time (i.e. may be further accelerated [Ording 0159] note: a first derivative of a position is velocity.  When a position is further accelerated, its rate of rate of change is increasing.  In other words, the velocity increases at a faster rate.  If at a certain point, a first velocity changes to a second velocity by increasing at a faster rate, a starting velocity of a second behavior model will more quickly (and gradually) increase.  An ending velocity of the first behavior model and a starting velocity of the second behavior model is the same, or in other words, by using in the second behavior model… a first derivative of the value of the output property that was determined based on the first behavior model); and
updating the presentation of the user interface via the one or more output devices based on the changes in the output property that occur based on the second behavior model (i.e. scrolling through the list… may be further accelerated [Ording 0159]).”
Ording does not explicitly teach “including maintaining continuity of the output property and a first derivative of the output property when transitioning from the first behavior model to the second behavior model”
Coenen teaches “in response to detecting the change to the user input that includes touch down of a subsequent touch input (i.e. the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession [Coenen 0064] note: a second sweeping motion includes a touchdown of a finger on the display): 
while the subsequent touch input is detected (i.e. the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession [Coenen 0064]), changing the output property over time based on a second behavior model that is different from the first maintaining continuity of the output property (here, a position of the displayed screen when scrolling) and a first derivative of the output property (here, a speed or velocity of the displayed screen when scrolling) (i.e. In the case of a ‘swipe and hold’ gesture, the scrolling speed may move from a lower speed to a higher speed after a predetermined length of time of the hold. Preferably, the scrolling speed increases smoothly from the first speed to the second speed, following for example a Bezier curve.  Additionally or alternatively, the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession [Coenen 0063-0064] note: a first derivative of the position is speed or velocity.  The velocity is smoothly increased upon additional swipe gestures.  Thus, continuity of a first derivative of the output property is maintained.  Regarding continuity of a position: when a velocity gradually increases, the position also gradually increases.  In other words, when velocity just begins to gradually increase a smallest amount, the position also just starts to move from its previous position a smallest amount.  Thus, continuity of a position is maintained) (i.e. In the user interface 142, it is desirable to animate changes smoothly but responsively to user input. The user interface 142 should respond… so that the changes appear smooth… interpolation between start and end points is determined on the basis of the current position and the current destination or target position [Coenen 0066-0067] note: interpolation of starting position and ending position of a subsequent scrolling input (a second behavior model) are based on the current position and current destination, which is from the first scrolling input (a first behavior model)) when transitioning from the first behavior model to the second behavior model (i.e. the scrolling speed may move from a lower speed to a higher speed [Coenen 0063] note: different speeds indicate different behavior models) by using in the second behavior model a value of the output property that was determined based on the first behavior model (i.e. the scrolling speed increases smoothly from the first speed to the second speed [Coenen 0064] note: Smoothly increasing a velocity also smoothly increases the position, thus a last position of the first behavior model is used as the first position of the second behavior model) and a first derivative of the value of the output property that was determined based on the first behavior model, wherein the first derivative is a first derivative of the value of the output property with respect to time (i.e. the scrolling speed increases smoothly from the first speed to the second speed [Coenen 0064] note: smoothly increasing a velocity requires the second behavior model to know the last velocity of the first behavior model); and 
updating the presentation of the user interface via the one or more output devices based on the changes in the output property that occur based on the second behavior model (i.e. the scrolling speed increases smoothly from the first speed to the second speed [Coenen 0064]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Ording to include the feature of having the ability to maintain continuity of position and velocity while increasing scrolling speed as disclosed by Coenen.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit to prevent abrupt screen animations and to provide a smooth transition in scrolling speed changes to the user.

Claim 2:  Ording and Coenen teach all the limitations of claim 1, above.  Coenen teaches “wherein changing the output property over time based on the second behavior model includes maintaining continuity of a second derivative of the value of the output property when transitioning from the first behavior model to the second behavior model (i.e. the scrolling speed increases smoothly from the first speed to the second speed [Coenen 0064] note: a second derivative is acceleration.  Mapping speed from a first speed smoothly transitioning to a second speed results in a smooth curve, or a smooth function.  A derivative of a smooth function is a continuous function.  In other words, when visualizing a smooth curve on a graph, its slope, or derivative, is also smooth.  Thus the acceleration of a smoothly increasing velocity is continuous at all points) by using in the second behavior model a second derivative of the output property that was determined based on the first behavior model (i.e. the scrolling speed increases smoothly from the first speed to the second speed [Coenen 0064] note: a second derivative is acceleration.  Mapping speed from a first speed smoothly transitioning to a second speed results in a smooth curve, or smooth function.  A derivative of a smooth function (velocity) is a continuous function (acceleration).  Since acceleration is a continuous function, when transitioning to a second behavior model, the starting acceleration is the same as the ending acceleration of a first behavior model), wherein the second derivative is a second derivative of the value of the output property with respect to time (i.e. the scrolling speed increases smoothly from the first speed to the second speed [Coenen 0064] note: an increasing velocity has an acceleration, or second derivative of the output property).”  
One would have been motivated to combine Ording and Coenen, before the effective filing date of the invention because it provides the benefit to prevent abrupt screen animations and to provide a smooth transition in scrolling speed changes to the user.

Claim 3:  Ording and Coenen teach all the limitations of claim 2, above.  Coenen teaches “wherein the first derivative of the value of the output property with respect to time, as determined based on the first behavior model and then the second behavior model, corresponds to values of a first continuous function with respect to time (i.e. the scrolling speed increases smoothly from the first speed to the second speed [Coenen 0064] note: velocity is smooth and therefore continuous), and wherein the second derivative of the value of the output property with respect to time, as determined based on the first behavior model and then the second behavior model, corresponds to values of a second continuous function (i.e. the scrolling speed increases smoothly from the first speed to the second speed [Coenen 0064] note: acceleration is a derivative of velocity.  A derivative of a smooth function is continuous).”  
One would have been motivated to combine Ording and Coenen, before the effective filing date of the invention because it provides the benefit to prevent abrupt screen animations and to provide a smooth transition in scrolling speed changes to the user.

Claim 4:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein a behavior model is a set of rules specifying how one or more output properties evolve over time from a current value of the output property (i.e. detecting the movement of the object may include determining speed, velocity, and/or an acceleration of the object [Ording 0157]).”  

Claim 5:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein the first behavior model is a predefined physics model that simulates movement of a mass that is coupled with one or more springs in an analytical mass-and-spring model (i.e. during scrolling… may appear to bounce may appear to bounce off of a boundary… bounce may correspond to a simulation of a viscous or elastic ball having momentum in a first direction striking an immovable and/or inelastic object, such as a wall [Ording 0161]).”  

Claim 6:  Ording and Coenen teach all the limitations of claim 5, above.  Ording teaches “wherein changing the output property over time based on the first behavior model includes changing values of the output property over time in accordance with the analytical mass-and-spring model independently of a frame rate of the electronic device (i.e. during scrolling… may appear to bounce may appear to bounce off of a boundary… bounce may correspond to a simulation of a viscous or elastic ball having momentum in a first direction striking an immovable and/or inelastic object, such as a wall [Ording 0161] note: this model does not state that it depends on a frame rate, thus it’s independent of a frame rate).”  

Claim 7:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein the first behavior model is a predefined physics model that simulates movement of a mass subject to friction and interaction of the mass with one or more predefined boundaries (i.e. scrolling… may be in accordance with a simulation of a physical device having friction [Ording 0157]).”  

Claim 8:  Ording and Coenen teach all the limitations of claim 1, above.  Coenen teaches “including: 
while updating the presentation of the user interface via the one or more output devices based on the changes in the output property that occur based on the second behavior model, detecting a second change to the user input; and 
in response to detecting the second change to the user input (i.e. the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession [Coenen 0064]): 
changing the output property over time based on a third behavior model that is different from the second behavior model, including maintaining continuity of the output property and a first derivative of the output property when transitioning from the second behavior model to the third behavior model (i.e. as shown in Figure 9, the scroll gearing may be constant at low gesture speed range S1, but may increase at a higher gesture speed range S2 until a maximum gearing is reached at gesture speed range S3 [Coenen 0062] note: Coenen Fig. 9 teaches a graph for which a speed is selected.  Each point on the curve represents a different scrolling speed (number of items navigated).  Each speed is a different behavior model.  The graph is smooth, rather than discrete, thus there are an unlimited number of behavior models.  Coenen 0062 teaches these speeds corresponding to gesture speeds, and 0064 teaches swipes in quick succession.  Thus Coenen teaches at least a third behavior model; while updating the presentation from a second behavior model (swipes in quick succession), maintaining continuity of the output property (scrolling speed increases smoothly from a first speed to a second speed, and not teaching any differently, implies smoothly increasing from a second speed to a third speed) by using in the third behavior model a value of the output property that was determined based on the second behavior model (i.e. the scrolling speed increases smoothly from the first speed to the second speed [Coenen 0064] note: Smoothly increasing a velocity also smoothly increases the position, thus a last position of the second behavior model is used as the first position of the third behavior model) and a first derivative of the value of the output property that was determined based on the second behavior model, wherein the first derivative is a first derivative of the value of the output property with respect to time (i.e. the scrolling speed increases smoothly from the first speed to the second speed [Coenen 0064] note: smoothly increasing a velocity requires the third behavior model to know the last velocity of the second behavior model); and 
updating the presentation of the user interface via the one or more output devices based on the changes in the output property that occur based on the third behavior model (i.e. as shown in Figure 9, the scroll gearing may be constant at low gesture speed range S1, but may increase at a higher gesture speed range S2 until a maximum gearing is reached at gesture speed range S3 [Coenen 0062] note: Coenen Fig. 9 teaches at least 3 speeds for scrolling output).”  
One would have been motivated to combine Ording and Coenen, before the effective filing date of the invention because it provides the benefit to prevent abrupt screen animations and to provide a smooth transition in scrolling speed changes to the user.

Claim 12:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein: 
the user input includes a touch input (i.e. the scrolling… after a user optionally breaks the contact [Ording 0173]), and detecting the user input includes detecting changes to a first input parameter in a plurality of input parameters that describe the touch input (i.e. may be in accordance with the change in the acceleration and the speed or the velocity in one or more time intervals prior to the breaking of the contact [Ording 0173]); 
in response to detecting the touch input (i.e. the scrolling… after a user optionally breaks the contact [Ording 0173]), a target value of the output property at a respective point in time is determined based on the first input parameter via the first behavior model (i.e. may be in accordance with the change in the acceleration and the speed or the velocity in one or more time intervals prior to the breaking of the contact [Ording 0173]); and 
in response to detecting the touchdown of the subsequent touch input (i.e. in response to detection of a second movement of an object on or near the touch-sensitive display, such as a second sweeping motion [Ording 0159]), the target value of the output property is a respective predetermined value in a set of predetermined values (i.e. the velocity vf of scrolling or translation one or more time intervals after breaking contact may be determined using vf=vo+aDt [Ording 0173]), determined based on the changes in the output property that occur based on the second behavior model (i.e. the scrolling after a user optionally breaks the contact may be in accordance with the change in the acceleration and the speed or the velocity in one or more time intervals prior to the breaking of the contact [Ording 0173]).”  

Claim 13:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein: the user input includes a touch input, detecting the user input includes detecting changes to a first input parameter in a plurality of input parameters that describe the touch input (i.e. the scrolling after a user optionally breaks the contact may be in accordance with the change in the acceleration and the speed or the velocity in one or more time intervals prior to the breaking of the contact [Ording 0173]); 
the first behavior model is a first predefined physics model that is driven by the change in the first input parameter (i.e. the scrolling and acceleration of the scrolling… may be in accordance with a simulation of a physical device having friction, i.e., damped motion… a force law or equation of motion having a mass or inertial term, as well as a dissipative term [Ording 0157]); and 
the second behavior model is a second predefined physics model, wherein the second predefined physics model is different from the first predefined physics model (i.e. the velocity vf of scrolling or translation one or more time intervals after breaking contact may be determined using vf=vo+aDt [Ording 0173]).”  

Claim 14:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein: 
in response to detecting the first input: 
(i.e. the list may be scrolled [Ording 0157] note: one skilled in the arts understands that scrolling has an initial state and a final state that are different); and 
in response to detecting the change to the user input: 
updating the presentation of the user interface includes progressing a second animation between the second state and a third state based on the changes in the output property that occur based on the second behavior model (i.e. scrolling through the list of items… may be further accelerated in response to detection of a second movement of an object on or near the touch-sensitive display [Ording 0159]).”  

Claim 15:  Ording and Coenen teach all the limitations of claim 1, above.  Coenen teaches “wherein changes in the value of the output property and in the first derivative of the value of the output property in response to the touch down of the subsequent touch input satisfy parametric continuity with respect to the values of the output property and the first derivative of the value of the output property determined using the first behavior model (i.e. During scrolling, multiple directional gestures may be used to increase speed of scrolling [Coenen 0011]… The scrolling action may be dependent on the speed and/or acceleration of the scroll [Coenen 0062]… the scrolling speed may move from a lower speed to a higher speed… Preferably, the scrolling speed increases smoothly from the first speed to the second speed, following for example a Bezier curve [Coenen 0063] note: the scrolling animation includes speed and acceleration.  The scrolling animation increases smoothly following a Bezier curve, which satisfies parametric continuity, or smoothness with respect to last values of position, velocity, and acceleration).”  


Claim 16:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein the electronic device includes memory (Ording Fig. 1 element 102 shows a memory block), the output property is stored in the memory (Ording Fig. 1 element 132 shows a graphics module in memory block 102), and changing the output property includes updating the stored output property (Ording Fig. 1 element 130 shows contact/motion module in memory block 102).”  

Claim 17:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein: 
the electronic device includes memory (Ording Fig. 1 element 102 shows a memory block); 
the value of the output property that was determined based on the first behavior model and the first derivative of the value of the output property, with respect to time, that was determined based on the first behavior model are stored in the memory (Ording Fig. 1 element 130 shows contact/motion module in memory block 102); 
changing the output property over time based on the second behavior model uses the stored value of the output property and the stored first derivative of the value of the output property with respect to time (i.e. contact/motion module 130 may detect… speed, velocity, and/or an acceleration of the point of contact [Ording 0079]).”  

Claim 19:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein: 
detecting the user input includes detecting a touch input and changes to one or more of a plurality of input parameters that describe the touch input (i.e. in response to detecting a movement of an object on or near the touch-sensitive display [Ording 0157]); and, 
while detecting the touch input, the output property is changed over time directly in response to the changes to the one or more of the plurality of input parameters that describe the touch input (i.e. the scrolling and acceleration of the scrolling… may be in accordance with a simulation of a physical device having friction [Ording 0157]).”  

Claim 20:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein: 
the user input includes a touch input and changes to one or more of a plurality of input parameters that describe the touch input (i.e. in response to detecting a movement of an object on or near the touch-sensitive display [Ording 0157]); and, 
while detecting the touch input, the output property is changed over time using one or more behavior models that are driven by changes to the one or more of the plurality of input parameters that describe the touch input, and that modify the output property in accordance with a predefined relationship (i.e. the scrolling and acceleration of the scrolling… may be in accordance with a simulation of a physical device having friction [Ording 0157]).”  

Claim 21:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein a target value of the output property is limited to a range of values between a first predefined value and a second predefined value (i.e. upon reaching these edges of the document, in response to continued detection of the upward gesture, an area (FIG. 8C) beyond the bottom and right edges of the web page is displayed [Ording 0230, Fig. 8C] note: this limits the user to view only the predefined portions of the document or list).”  

Claim 22:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein the value of the output property is limited to a range of values between a first predefined value and a second predefined value (i.e. upon reaching these edges of the document, in response to continued detection of the upward gesture, an area (FIG. 8C) beyond the bottom and right edges of the web page is displayed [Ording 0230, Fig. 8C] note: this limits the user to view only the predefined portions of the document or list).”  

Claim 23:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein detecting the user input includes detecting changes to two or more input parameters that describe the user input, and the first behavior model is driven by the two or more input parameters (i.e. detecting the movement of the object may include… velocity… an acceleration [Ording 0157]).”  

Claim 24:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein: 
the output property is a first output property (i.e. a portion of a list of items (e.g., information items) or of an electronic document [Ording 0157] note: a list in a first position); 
the user interface includes a second output property that represents a second type of output corresponding to the user interface (i.e. the list may be scrolled [Ording 0157] note: a list in a different position while being scrolled); and 

changing the second output property over time based on the first behavior model (i.e. the list of items or information items during the scrolling [Ording 0162]); and 
updating presentation of the user interface via the one or more output devices based on the changes in the second output property that occur based on the first behavior model (i.e. the list of items or information items during the scrolling [Ording 0162]).”  

Claim 25:  Ording and Coenen teach all the limitations of claim 24, above.  Ording teaches “wherein the change to the user input is detected while updating the presentation of the user interface via the one or more output devices based on the changes in the second output property that occur based on the first behavior model, and the method includes: 
in response to detecting the change to the user input (i.e. scrolling through the list of items… may be further accelerated in response to detection of a second movement of an object on or near the touch-sensitive display [Ording 0159]):
changing the second output property over time based on the second behavior model (i.e. may be further accelerated [Ording 0159] note: one skilled in the arts understands that further accelerated means it was accelerated previously, and that the previous acceleration/velocity/position is different than the current acceleration/velocity/position)… by using in the second behavior model a value of the second output property that was determined based on the first behavior model (i.e. may be further accelerated [Ording 0159] note: the position when the second behavior begins is the position where the first behavior model places it at that moment) and a first derivative of the value of the second output property that was determined based on the first behavior model, wherein the first derivative is a first derivative of the value of the second output property with respect to time (i.e. may be further accelerated [Ording 0159] note: an item that is further accelerated also has a velocity.  The velocity when the second behavior begins is the velocity where the first behavior model defines it at the moment); and 
updating the presentation of the user interface via the one or more output devices based on the changes in the second output property that occur based on the second behavior model (i.e. scrolling through the list of items… [Ording 0159]).”  
Coenen teaches “in response to detecting the change to the user input (i.e. allows quick navigation through a list [Coenen 0062]… the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession [Coenen 0064] note: Coenen also displays a list.  Lists contain multiple items, and a second output is another item on the list):
changing the second output property over time based on the second behavior model, including maintaining continuity of the second output property (here, a position of the displayed screen when scrolling) and a first derivative of the second output property (here, a speed or velocity of the displayed screen when scrolling) (i.e. In the case of a ‘swipe and hold’ gesture, the scrolling speed may move from a lower speed to a higher speed after a predetermined length of time of the hold. Preferably, the scrolling speed increases smoothly from the first speed to the second speed, following for example a Bezier curve.  Additionally or alternatively, the scroll speed may be increased by performing multiple slide or swipe gestures in quick succession [Coenen 0063-0064] note: a first derivative of the position is speed or velocity.  The velocity is smoothly increased upon additional swipe gestures.  Thus, continuity of a first derivative of the output property is maintained.  Regarding continuity of a position: when a velocity gradually increases, the position also gradually increases.  In other words, when velocity just begins to gradually increase a smallest amount, the position also just starts to move from its previous position a smallest amount.  Thus, continuity of a position is maintained) when transitioning from the first behavior model to the second behavior model (i.e. the scrolling speed may move from a lower speed to a higher speed [Coenen 0063] note: different speeds indicate different behavior models) by using in the second behavior model a value of the second output property that was determined based on the first behavior model (i.e. the scrolling speed increases smoothly from the first speed to the second speed [Coenen 0064] note: Smoothly increasing a velocity also smoothly increases the position, thus a last position of the first behavior model is used as the first position of the second behavior model) and a first derivative of the value of the second output property that was determined based on the first behavior model, wherein the first derivative is a first derivative of the value of the second output property with respect to time (i.e. the scrolling speed increases smoothly from the first speed to the second speed [Coenen 0064] note: smoothly increasing a velocity requires the second behavior model to know the last velocity of the first behavior model); and 
updating the presentation of the user interface via the one or more output devices based on the changes in the second output property that occur based on the second behavior model (i.e. the scrolling speed increases smoothly from the first speed to the second speed [Coenen 0064]).”  
One would have been motivated to combine Ording and Coenen, before the effective filing date of the invention because it provides the benefit to prevent abrupt screen animations and to provide a smooth transition in scrolling speed changes to the user.

Claim 26:  Ording and Coenen teach all the limitations of claim 24, above.  Ording and Coenen teach “wherein: 
changing the first output property over time based on a respective behavior model of the first and second behavior models includes changing the first output property by a first amount over a (from claim 25, Ording and Coenen teach a first behavior has a velocity, which is a function related to time); and 
changing the second output property over time based on the first behavior model includes changing the second output property by a second amount over the first period of time, wherein the second amount is different from the first amount (from claim 25, one skilled in the arts understands that a further acceleration brings a different velocity, which has a different magnitude over the same period of time).”  
One would have been motivated to combine Ording and Coenen, before the effective filing date of the invention because it provides the benefit to prevent abrupt screen animations and to provide a smooth transition in scrolling speed changes to the user.

Claim 27:  Ording and Coenen teach all the limitations of claim 1, above.  Ording teaches “wherein the type of output represented by the output property includes one or more of: a visual output property, an audio output property, and a tactile output property (i.e. the list may be scrolled [Ording 0157]).”  

Claim 28:  Ording and Coenen teach an electronic device, comprising: 
one or more output devices (i.e. touch-sensitive display [Ording 0130]); 
one or more input devices (i.e. touch-sensitive display [Ording 0130]) (i.e. the device detects contact with the touch-sensitive display [Ording 0130]); 
one or more processors (i.e. one or more processors [Ording 0062]); and 
memory storing one or more programs, wherein the one or more programs are configured to be executed by the one or more processors (i.e. one or more processors run or execute various software programs and/or sets of instructions stored in memory [Ording 0062]), the one or 

Claim 29: Ording and Coenen teach a non-transitory computer readable storage medium storing one or more programs (i.e. a memory 102 (which may include one or more computer readable storage mediums) [Ording 0057]), the one or more programs comprising instructions (i.e. sets of instructions stored in memory [Ording 0062]), which, when executed by an electronic device with one or more output devices and one or more input devices, cause the device to perform operations corresponding to the method of claim 1, therefore it is rejected under the same rationale.  

Claim 30:  Ording and Coenen teach all the limitations of claim 29, above.  Coenen teaches “wherein changing the output property over time based on the second behavior model (i.e. the scrolling speed increases smoothly from the first speed to the second speed, following for example a Bezier curve [Coenen 0063]) includes maintaining continuity of a second derivative of the value of the output property (a second derivative is acceleration, which is continuous as Coenen 0063 teaches smoothly increasing velocity.  A derivative, or a slope, of a smooth function is also smooth, and a smooth function is continuous) when transitioning from the first behavior model to the second behavior model (i.e. the scrolling speed increases smoothly from the first speed to the second speed, following for example a Bezier curve [Coenen 0063] note: increases smoothly when transitioning from a first speed to a second speed) by using in the second behavior model a second derivative of the output property that was determined based on the first behavior model (from above, an acceleration is continuous from a first speed to a second speed.  At the point of transitioning from a first speed to a second speed, the derivative, or slope, of speed (acceleration), is also continuous), wherein the second derivative is a second derivative of the value of the output property with respect to time (here, acceleration).”  
One would have been motivated to combine Ording and Coenen, before the effective filing date of the invention because it provides the benefit to prevent abrupt screen animations and to provide a smooth transition in scrolling speed changes to the user.

Claim 31:  Ording and Coenen teach all the limitations of claim 30, above.  Coenen teaches “wherein the first derivative of the value of the output property with respect to time, as determined based on the first behavior model and then the second behavior model, corresponds to values of a first continuous function with respect to time (i.e. the scrolling speed increases smoothly from the first speed to the second speed, following for example a Bezier curve [Coenen 0063]), and wherein the second derivative of the value of the output property with respect to time, as determined based on the first behavior model and then the second behavior model, corresponds to values of a second continuous function (a second derivative is acceleration, which is continuous as Coenen 0063 teaches smoothly increasing velocity.  A derivative, or a slope, of a smooth function is also smooth, and a smooth function is continuous).”  
One would have been motivated to combine Ording and Coenen, before the effective filing date of the invention because it provides the benefit to prevent abrupt screen animations and to provide a smooth transition in scrolling speed changes to the user.

Claim 32:  Ording and Coenen teach all the limitations of claim 2, above.  Coenen teaches “wherein changes in the value of the output property, the first derivative of the value of the determined using the second behavior model in response to the touch down of the subsequent touch input satisfy parametric continuity with respect to the values of the output property, the first derivative of the value of the output property, and the second derivative of the value of the output property determined using the first behavior model (i.e. During scrolling, multiple directional gestures may be used to increase speed of scrolling [Coenen 0011]… The scrolling action may be dependent on the speed and/or acceleration of the scroll [Coenen 0062]… the scrolling speed may move from a lower speed to a higher speed… Preferably, the scrolling speed increases smoothly from the first speed to the second speed, following for example a Bezier curve [Coenen 0063] note: the scrolling animation includes speed and acceleration.  The scrolling animation increases smoothly following a Bezier curve, which satisfies parametric continuity, or smoothness with respect to values of position, velocity, and acceleration).”  
One would have been motivated to combine Ording and Coenen, before the effective filing date of the invention because it provides the benefit to prevent abrupt screen animations and to provide a smooth transition in scrolling speed changes to the user.

Claim 33:  Ording and Coenen teach all the limitations of claim 1, above.  Coenen teaches “wherein continuity of the value of the output property and the first derivative of the value of the output property is maintained at a time corresponding to a transition from the first behavior model to the second behavior model (i.e. the scrolling speed increases smoothly from the first speed to the second speed, following for example a Bezier curve [Coenen 0063] note: The scrolling speed increases smoothly following a Bezier curve, thus the continuity of the first derivative (speed) is maintained when smoothly increasing from a first speed to a second speed.  Since speed is smoothly, or slowly increased, the value of the output property (position) of the screen is also continuous).”  
One would have been motivated to combine Ording and Coenen, before the effective filing date of the invention because it provides the benefit to prevent abrupt screen animations and to provide a smooth transition in scrolling speed changes to the user.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ording, in view of Coenen, in view of Smith, Patent Application Publication number US 20150355715 A1, (hereinafter “Smith”).
Claim 10:  Ording and Coenen teach all the limitations of claim 1, above.  However Ording and Coenen are silent regarding “wherein the first input is received via a first input device, and detecting the change to the user input includes detecting a second input via a second input device.”
Smith teaches “wherein the first input is received via a first input device, and detecting the change to the user input includes detecting a second input via a second input device (i.e. the display mirroring system may provide a generated demonstration of a scroll gesture to the display device 302, as shown in FIG. 4B [Smith 0084, Fig. 4A-4B]… the display device 206 can comprise a… tablet, [Smith 0050]… the client device 204, the display device 206, the server 210, or combinations thereof may perform different components and functionality described above in connection with the display mirroring system [Smith 0046]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ording and Coenen to include the feature of having the ability to detect an input from another device as disclosed by Smith.  


Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ording, in view of Coenen, in view of Haase, Chet, “Timing is Everything” [published 8/2/2016], [online], [retrieved on 5/3/2019].  Retrieved from the internet <URL: https://medium.com/google-developers/timing-is-everything-8218b8df5485>, (hereinafter “Haase”).
Claim 18:  Ording and Coenen teach all the limitations of claim 1, above.  However Ording and Coenen are silent regarding “wherein updating the presentation of the user interface based on the changes in the output property that occur based on a respective behavior model includes updating the presentation of the user interface in accordance with a transformation applied to values of the output property, based on a linear interpolation of values of the output property.”
Haase teaches “wherein updating the presentation of the user interface based on the changes in the output property that occur based on a respective behavior model includes updating the presentation of the user interface in accordance with a transformation applied to values of the output property, based on a linear interpolation of values of the output property (i.e. the ability for a developer to change that default motion… to use linear interpolation [Haase Page 1, 3rd paragraph – Page 2, 1st paragraph]).”
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Ording and Coenen to include the feature of having the ability to apply the output values to a linear interpolation as disclosed by Haase.  
One would have been motivated to do so, before the effective filing date of the invention because it provides the benefit of “animations that feel natural so that they can use your nd paragraph].”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHEN whose telephone number is (469)295-9169.  The examiner can normally be reached on Monday-Thursday, 7:00 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on (571) 270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.S./Examiner, Art Unit 2171                                                                                                                                                                                                        

/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171